DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are currently pending.
The abstract submitted on 09/26/2019 is accepted.
The oath submitted on 01/31/2020 is accepted.
The drawings submitted on 09/26/2019 are accepted.
The IDS submitted on 09/26/2019 has been considered.
No foreign priority has been claimed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The term “SS/PBCH” is an abbreviation that has not been defined in the specification.  It would appear that Applicant meant to recite Synchronization Signal (SS)/Physical Broadcast Channel (PBCH) (SS/PBCH).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “SS/PBCH block (SSB)” is an abbreviation that has not been defined in the claims.  The first use of abbreviated terms in the claim should be defined such that there is no confusion as to the meaning of the term in the claims.  It would appear that Applicant meant to recite --- a Synchronization Signal (SS)/Physical Broadcast Channel (SS/PBCH) block ---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4, 5, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200187135 A1) in view of Ly (US 20190081827 A1).

Regarding claim 1, Liu et al. discloses a wireless transmit receive unit (WTRU) (Liu et al., FIG. 1B, user equipment 106 in accordance with FIG. 10) comprising: 
a processor (Liu et al., FIG. 10, processor 1020) configured at least to: 
decode an SS/PBCH block (SSB) (Liu et al., [0100] determining the sending time of the synchronization block that can be applied to the user equipment, is interpreted as the decoding of an SS/PBCH block (SSB)), 
wherein being configured to decode the SSB comprises being configured to decode a physical broadcast channel (PBCH) payload (Liu et al., [0101] descrambling and decoding processing is performed on a PBCH message carried in a synchronization block, and PBCH symbol data of the PBCH message is buffered), and 
acquire information associated with the SSB comprising one or more of: a transmission occasion time index, a block time index, or a time offset (Liu et al., [0103] after descrambling the PBCH message, the obtained PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block), 
Liu et al., [0104] in addition to the high P bits of the timing index (TI) of the synchronization block and the high N bits and the first low data bit of the system frame number explicitly displayed, other TI data bits and system frame number bits are implicit bits for scrambling the PBCH symbol data), and 
wherein if the SSB is not from a first transmit occasion the timing is determined using the transmission occasion time index, the block time index, or the time offset (Liu et al., [0114] since the number of the scrambling code bits can be at least two or three bits, it is achieved that the timing index (TI) and the system frame number of the synchronization block are effectively indicated by the PBCH symbol data).
Liu does not expressly disclose the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code, the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determine a timing associated with the SSB.
Ly for example, from an analogous field of endeavor discloses the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code (Ly, [0065] a base station may apply channel coding and perform rate matching to obtain coded PBCH bits, then apply a second scrambling code on the coded PBCH bits); 
Ly, [0065] the second scrambling code may be applied to introduce randomization into the PBCH because a portion of the PBCH was not scrambled by the first scrambling code) and determine a timing associated with the SSB (Ly, [0069] by reading the three least significant bits of the SS block index in DMRS, a UE may determine the sub-sequence used and descramble the PBCH coded bits without blind decoding).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code, the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determine a timing associated with the SSB as taught by Ly with the system of Liu et al. in order to allow a UE to descramble the PBCH coded bits (Ly, [0069]).

Regarding claims 4, 9, Liu et al. - Ly disclose determining the timing comprises determining one or more of the following: a frame boundary, a subframe boundary, a slot boundary, or a symbol timing (Liu et al., [0103] the obtained PBCH symbol data may be buffered before demodulation, wherein the PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block).

Regarding claims 5, 10, Liu et al. - Ly disclose detecting the SSB comprises monitoring M SSB Tx occasions (Ly, FIG. 1C, [0109] the implicit bits are the second and the third low data bits of the system frame number and the first low data bit of the time indication bit of the synchronization block, the PBCH symbol data carried in the synchronous block marked by 0, 1, 2, 3, 4, 5, 6, and 7 in the figure is PBCH symbol data that can be used for merging).

Regarding claim 6, Liu et al. discloses a method (Liu et al., FIG. 1A) implemented in a wireless transmit receive unit (WTRU) (Liu et al., FIG. 1B, user equipment 106 in accordance with FIG. 10), the method comprising: 
decoding an SS/PBCH block (SSB) (Liu et al., [0100] determining the sending time of the synchronization block can be applied to the user equipment is interpreted as the decoding of an SS/PBCH block (SSB)), wherein decoding the SSB comprises decoding a physical broadcast channel (PBCH) payload (Liu et al., [0101] descrambling and decoding processing is performed on a PBCH message carried in a synchronization block, and PBCH symbol data of the PBCH message is buffered), and 
acquiring information associated with the SSB comprising one or more of: a transmission occasion time index, a block time index, or a time offset (Liu et al., [0103] after descrambling the PBCH message, the obtained PBCH symbol data includes high N bits and a first low data bit of a system frame number and high P bits of the timing index bits of the synchronization block), 
Liu et al., [0104] in addition to the high P bits of the timing index (TI) of the synchronization block and the high N bits and the first low data bit of the system frame number explicitly displayed, other TI data bits and system frame number bits are implicit bits for scrambling the PBCH symbol data), and 
wherein if the SSB is not from a first transmit occasion the timing is determined using the transmission occasion time index, the block time index, or the time offset (Liu et al., [0114] since the number of the scrambling code bits can be at least two or three bits, it is achieved that the timing index (TI) and the system frame number of the synchronization block are effectively indicated by the PBCH symbol data).
Liu does not expressly disclose the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code; the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determining a timing associated with the SSB.
Ly for example, from an analogous field of endeavor discloses the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code (Ly, [0065] a base station may apply channel coding and perform rate matching to obtain coded PBCH bits, then apply a second scrambling code on the coded PBCH bits); 
wherein the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; Ly, [0065] the second scrambling code may be applied to introduce randomization into the PBCH because a portion of the PBCH was not scrambled by the first scrambling code) and determine a timing associated with the SSB (Ly, [0069] by reading the three least significant bits of the SS block index in DMRS, a UE may determine the sub-sequence used and descramble the PBCH coded bits without blind decoding).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PBCH payload is scrambled with a first scrambling code, is channel coded, and is scrambled with a second scrambling code, the transmission occasion time index is channel coded and is scrambled with the second scrambling code and is not scrambled with the first scrambling code; and determine a timing associated with the SSB as taught by Ly with the system of Liu et al. in order to allow a UE to descramble the PBCH coded bits (Ly, [0069]).

Claims 2, 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Ly (US 20190081827 A1), as applied to claim 1 or 6 above, further in view of Jung et al. (US 20180139084 A1).

Regarding claims 2, 7, Liu et al. - Ly do not expressly disclose if the detected SSB is from a first transmit occasion, the timing is determined using the block time index and the time offset.
et al., for example from an analogous field of endeavor (Jung et al., [0059] a UE processor, in conjunction with a transceiver, detects a synchronization signal (SS) at a first frequency location in the first set of frequency locations) discloses if the detected SSB is from a first transmit occasion, the timing is determined using the block time index and the time offset (Jung et al., [0062] determining the location of the frequency-domain resource block includes using the frequency offset where the reference frequency is a location the frequency offset away from the frequency on which SS or the broadcast channel is received).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if the detected SSB is from a first transmit occasion, the timing is determined using the block time index and the time offset as taught by Jung et al. with the system of Liu et al.  – Ly in order to calculate the frequency-domain resource block location (Jung et al., [0055]).

Regarding claims 3, 8, Liu et al. - Ly do not expressly disclose the first transmit occasion is TX Occasion 0.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0059] a UE processor, in conjunction with a transceiver, detects a synchronization signal (SS) at a first frequency location in the first set of frequency locations) discloses the first transmit occasion is TX Occasion 0 (Jung et al., [0056] the determined location of a frequency-domain resource block is a starting frequency location of a resource allocation to the user equipment apparatus).
et al. with the system of Liu et al.  – Ly in order to calculate the frequency-domain resource block location (Jung et al., [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (US 20200228275 A1) is cited to show a method of determining a first indication information, where the first indication information indicates a resource location of a second synchronization signal block, and the second synchronization signal block is associated with control information, sending a first synchronization signal block, where a physical broadcast channel in the first synchronization signal block carries the first indication information, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416